



Exhibit 10.5
DANAHER CORPORATION
2007 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED
RESTRICTED STOCK UNIT AGREEMENT
(Non-Employee Directors)
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Omnibus Incentive Plan, As Amended and Restated (the “Plan”) will have the
same defined meanings in this Restricted Stock Unit Agreement (the “Agreement”).
I.
GRANT NOTICE

Name:
Address:
The undersigned Participant has been granted an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Agreement, as follows
(each of the following capitalized terms are defined terms having the meaning
indicated below):
Date of Grant                _________________________________
Number of Restricted Stock Units        _________________________________
Time-Based Vesting Criteria
The time-based vesting criteria will be satisfied with respect to 100% of the
shares underlying the RSUs on the earlier of (1) the first anniversary of the
Date of Grant, or (2) the date of, and immediately prior to, the next annual
meeting of shareholders of the Company following the Date of Grant.

II.
AGREEMENT

1.    Grant of RSUs. Danaher Corporation (the “Company”) hereby grants to the
Participant named in this Grant Notice (the “Participant”), an Award of
Restricted Stock Units (“RSUs”) subject to the terms and conditions of this
Agreement and the Plan, which are incorporated herein by reference.
2.    Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, RSUs awarded to a Participant shall not vest until the
Participant continues to be actively providing services to the Company for the
periods required to satisfy the time-based vesting criteria (“Time-Based Vesting
Criteria”) applicable to such RSUs. The Time-Based Vesting Criteria applicable
to RSUs are referred to as “Vesting Conditions,” and the date upon which all
Vesting Conditions are satisfied is referred to as the “Vesting Date.” The
Vesting Conditions shall be established by the Compensation Committee (the
“Committee”) of the Company’s Board of Directors and reflected in the account
maintained for the Participant by an external third party administrator of the
RSUs. Further, during any approved leave of absence (and without limiting the
application of any other rules governing leaves of absence that the Committee
may approve from time to time pursuant to the Plan), to the extent permitted by
applicable law the Committee shall have discretion to provide that the vesting
of the RSUs shall be frozen as of the first day of the leave (or as of any
subsequent day during such leave, as applicable) and shall not resume until and
unless the Participant returns to active service.
(b)    Fractional RSU Vesting. In the event the Participant is vested in a
fractional portion of an RSU (a “Fractional Portion”), such Fractional Portion
will be rounded up and converted into a whole share of Company Common Stock
(“Share”) and issued to the Participant; provided that to the extent rounding a
fractional share up would result in the imposition of either (i) individual tax
and penalty interest charges imposed under Section 409A of the Internal Revenue
Code of 1986 (“Section 409A”), or (ii) adverse tax consequences if the
Participant is located outside of the United States, the fractional share will
be rounded down without the payment of any consideration in respect of such
fractional share.
3.    Form and Timing of Payment; Conditions to Issuance of Shares.
(a)    Form and Timing of Payment. The Award of RSUs represents the right to
receive a number of Shares equal to the number of RSUs that vest pursuant to the
Vesting Conditions. Unless and until the RSUs have vested in the





--------------------------------------------------------------------------------





manner set forth in Sections 2 and 4, the Participant shall have no right to
payment of any such RSUs. Prior to actual issuance of any Shares underlying the
RSUs, such RSUs will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company. Subject to the other
terms of the Plan and this Agreement, any RSUs that vest in accordance with
Sections 2 and 4 will be paid to the Participant in whole Shares on the earlier
of (i) the first day of the seventh month following the Participant’s separation
from service as an Eligible Director, or (ii) the Participant’s date of death
(or in each case the next business day thereafter if such date is not a business
day). The Shares shall not be issued under the Plan unless the issuance and
delivery of such Shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Committee may
require the Participant to take any reasonable action in order to comply with
any such rules or regulations.
(b)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
vesting of an RSU, the Committee may require that the Participant agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the RSUs are registered
under the Securities Act. The Committee may also require the Participant to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Participant acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
4.    Termination.
(a)    General. In the event the Participant’s active service-providing
relationship with the Company terminates (the date of any such termination is
referred to as the “Termination Date”) for any reason (other than death, Early
Retirement or Normal Retirement) whether or not in breach of applicable labor
laws, unless contrary to applicable law and unless otherwise provided by the
Administrator either initially or subsequent to the grant of the RSUs, all RSUs
that are unvested as of the Termination Date shall automatically terminate as of
the Termination Date and the Participant’s right to receive further RSUs under
the Plan shall also terminate as of the Termination Date. The Committee shall
have discretion to determine whether the Participant has ceased actively
providing services to the Company, and the effective date on which such active
service-providing relationship terminated. The Participant’s active
service-providing relationship will not be extended by any notice period
mandated under applicable law (e.g. a period of “garden leave”, paid
administrative leave or similar period pursuant to applicable law). Unless the
Committee provides otherwise, termination will include instances in which the
Participant is terminated and immediately rehired as an independent contractor.
(b)    Death. Upon Participant’s death, any unvested RSUs shall vest.
(c)    Retirement.
(i)    Upon termination of Participant’s active service-providing relationship
with the Company by reason of the Participant’s Early Retirement, unless
contrary to applicable law and unless otherwise provided by the Committee either
initially or subsequent to the grant of the RSUs, a pro-rata portion of the RSUs
that are unvested as of the Early Retirement date (i.e. based on the ratio of
(x) the number of full or partial months worked by the Participant from the Date
of Grant to the Early Retirement date to (y) the total number of months in the
original time-based vesting schedule for such RSUs) will vest as of the
Time-Based Vesting Date for such RSUs.
(ii)    Upon termination of Participant’s active service-providing relationship
with the Company by reason of the Participant’s Normal Retirement, unless
contrary to applicable law and unless otherwise provided by the Committee either
initially or subsequent to the grant of the RSUs, the RSUs that are unvested as
of the Normal Retirement date will vest as of the Time-Based Vesting Date for
such RSUs.
(d)    Gross Misconduct. If the Participant is terminated as an Eligible
Director by reason of Gross Misconduct as determined by the Administrator, the
Administrator in its sole discretion may provide that all, or any portion
specified by the Administrator, of the Participant’s unvested RSUs shall
automatically terminate as of the time of termination without consideration. The
Participant acknowledges and agrees that the Participant’s termination shall
also be deemed to be a termination by reason of the Participant’s Gross
Misconduct if, after the Participant’s active service-providing relationship has
terminated, facts and circumstances are discovered or confirmed by the Company
that would have justified a termination for Gross Misconduct.
(e)    Violation of Post-Termination Covenant. To the extent that any of the
Participant’s RSUs remain outstanding under the terms of the Plan or this
Agreement after the Termination Date, such RSUs shall expire as of the date the





--------------------------------------------------------------------------------





Participant violates any covenant not to compete or similar covenant that exists
between the Participant on the one hand and the Company or any Subsidiary of the
Company, on the other hand.
(f)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Participant’s unvested RSUs will terminate unless provision is made in writing
in connection with such transaction for the assumption or continuation of the
RSUs, or the substitution for such RSUs of any options or grants covering the
stock or securities of a successor employer corporation, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices, in which event the RSUs will continue in the
manner and under the terms so provided.
5.    Non-Transferability of RSUs. Unless the Committee determines otherwise in
advance in writing, RSUs may not be transferred in any manner otherwise than by
will or by the applicable laws of descent or distribution. The terms of the Plan
and this Agreement shall be binding upon the executors, administrators, heirs
and permitted successors and assigns of the Participant.
6.    Amendment of RSUs or Plan. The Plan and this Agreement constitute the
entire understanding of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Participant with respect to the subject matter hereof. The
Participant expressly warrants that he or she is not accepting this Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. The Board may amend, modify or terminate the Plan or the RSUs
in any respect at any time; provided, however, that modifications to this
Agreement or the Plan that materially and adversely affect the Participant’s
rights hereunder can be made only in an express written contract signed by the
Company and the Participant. Notwithstanding anything to the contrary in the
Plan or this Agreement, the Company reserves the right to revise this Agreement
and Participant’s rights under outstanding RSUs as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant,
(1) upon a Substantial Corporate Change, (2) as required by law, or (3) to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection with the RSUs.
7.    Tax Obligations.
(a)    Taxes. Regardless of any action the Company takes with respect to any or
all federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Participant acknowledges that the ultimate liability for all Tax Related Items
associated with the RSUs is and remains the Participant’s responsibility and
that the Company (i) makes no representations or undertakings regarding the
treatment of any Tax Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant or vesting of the RSUs, the delivery of
the Shares, the subsequent sale of Shares acquired at vesting and the receipt of
any dividends or dividend equivalents; and (ii) does not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant’s liability for Tax Related Items. Further, if Participant is
subject to tax in more than one jurisdiction, the Participant acknowledges that
the Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(b)    Code Section 409A. Payments made pursuant to this Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all RSUs granted to Participants who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the RSUs shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any RSUs
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its Eligible Subsidiaries shall have any
liability for any tax, penalty or interest imposed on the Participant by Section
409A, and the Participant shall have no recourse against the Company or any of
its Eligible Subsidiaries for payment of any such tax, penalty or interest
imposed by Section 409A.
Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Participant under this Agreement. For purposes of Section 409A, each “payment”
(as defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A, payments shall be
deemed exempt from the definition of deferred compensation under Section 409A to
the fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Participant’s “separation from service” (as defined for
purposes of Section 409A)) the “two years/two-times” involuntary separation pay
exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby
incorporated by reference.





--------------------------------------------------------------------------------





For purposes of making a payment under this Agreement, if any amount is payable
as a result of a Substantial Corporate Change, such event must also constitute a
“change in ownership or effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A.
If the Participant is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its Subsidiaries) as of his
or her separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and such payment is payable by reason of a
separation from service, then to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Participant’s separation from
service, or (ii) the Participant’s date of death; provided, however, that any
payments delayed during this six-month period shall be paid in the aggregate in
a lump sum, without interest, on the first day of the seventh month following
the Participant’s separation from service
8.    Rights as Shareholder. Until all requirements for vesting of the RSUs
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Participant shall not be deemed to be a shareholder of the Company, and shall
have no dividend rights or voting rights with respect to the RSUs or any Shares
underlying or issuable in respect of such RSUs until such Shares are actually
issued to the Participant.
9.    No Right to Continue as Eligible Director. Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continuation as an
Eligible Director.
10.    Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any RSUs have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Participant, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether Plan participants are similarly
situated.
11.    Headings. The captions used in this Agreement and the Plan are inserted
for convenience and shall not be deemed to be a part of the RSUs for
construction and interpretation.
12.    Electronic Delivery.
(a)    If the Participant executes this Agreement electronically, for the
avoidance of doubt the Participant acknowledges and agrees that his or her
execution of this Agreement electronically (through an on-line system
established and maintained by the Company or a third party designated by the
Company, or otherwise) shall have the same binding legal effect as would
execution of this Agreement in paper form. The Participant acknowledges that
upon request of the Company he or she shall also provide an executed, paper form
of this Agreement.
(b)    If the Participant executes this Agreement in paper form, for the
avoidance of doubt the parties acknowledge and agree that it is their intent
that any agreement previously or subsequently entered into between the parties
that is executed electronically shall have the same binding legal effect as if
such agreement were executed in paper form.
(c)    If Participant executes this Agreement multiple times (for example, if
the Participant first executes this Agreement in electronic form and
subsequently executes this Agreement in paper form), the Participant
acknowledges and agrees that (i) no matter how many versions of this Agreement
are executed and in whatever medium, this Agreement only evidences a single
Award relating to the number of RSUs set forth in the Grant Notice and (ii) this
Agreement shall be effective as of the earliest execution of this Agreement by
the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the RSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, this Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Participant hereby consents to receive such
documents by electronic delivery. At the Participant’s written request to the
Secretary of the Company, the Company shall provide a paper copy of any document
at no cost to the Participant.





--------------------------------------------------------------------------------





13.    Data Privacy. The Company is located at 2200 Pennsylvania Avenue, NW,
Suite 800W, Washington, D.C., 20037, United States of America and grants RSUs
under the Plan to employees of the Company and its Subsidiaries in its sole
discretion. In conjunction with the Company’s grant of the RSUs under the Plan
and its ongoing administration of such awards, the Company is providing the
following information about its data collection, processing and transfer
practices (“Personal Data Activities”). In accepting the grant of the RSUs, the
Participant expressly and explicitly consents to the Personal Data Activities as
described herein.
(a)    Data Collection, Processing and Usage. The Company collects, processes
and uses the Participant’s personal data, including the Participant’s name, home
address, email address, and telephone number, date of birth, social insurance
number or other identification number, salary, citizenship, job title, any
Shares or directorships held in the Company, and details of all RSUs or any
other equity compensation awards granted, canceled, exercised, vested, or
outstanding in the Participant’s favor, which the Company receives from the
Participant. In granting the RSUs under the Plan, the Company will collect the
Participant’s personal data for purposes of allocating Shares and implementing,
administering and managing the Plan. The Company’s legal basis for the
collection, processing and usage of the Participant’s personal data is the
Participant’s consent.
(b)    Stock Plan Administration Service Provider. The Company transfers the
Participant’s personal data to Fidelity Stock Plan Services LLC, an independent
service provider based in the United States, which assists the Company with the
implementation, administration and management of the Plan (the “Stock Plan
Administrator”). In the future, the Company may select a different Stock Plan
Administrator and share the Participant’s personal data with another company
that serves in a similar manner. The Stock Plan Administrator will open an
account for the Participant to receive and trade Shares acquired under the Plan.
The Participant will be asked to agree on separate terms and data processing
practices with the Stock Plan Administrator, which is a condition to the
Participant’s ability to participate in the Plan.
(c)    International Data Transfers. The Company and the Stock Plan
Administrator are based in the United States. The Participant should note that
the Participant’s country of residence may have enacted data privacy laws that
are different from the United States. The Company’s legal basis for the transfer
of the Participant’s personal data to the United States is the Participant’s
consent.
(d)    Voluntariness and Consequences of Consent Denial or Withdrawal. The
Participant’s participation in the Plan and his or her grant of consent is
purely voluntary. The Participant may deny or withdraw his or her consent at any
time. If the Participant does not consent, or if the Participant later withdraws
his or her consent, the Participant may be unable to participate in the Plan.
This would not affect the Participant’s existing employment or salary; instead,
the Participant merely may forfeit the opportunities associated with the Plan.
(e)    Data Subjects Rights. The Participant may have a number of rights under
the data privacy laws in the Participant’s country of residence. For example,
the Participant’s rights may include the right to (i) request access or copies
of personal data the Company processes, (ii) request rectification of incorrect
data, (iii) request deletion of data, (iv) place restrictions on processing, (v)
lodge complaints with competent authorities in the Participant’s country of
residence, and/or (vi) request a list with the names and addresses of any
potential recipients of the Participant’s personal data. To receive
clarification regarding the Participant’s rights or to exercise his or her
rights, the Participant should contact the Company’s local human resources
department.
14.    Waiver of Right to Jury Trial. EACH PARTY, TO THE FULLEST EXTENT
PERMITTED BY LAW, WAIVES ANY RIGHT OR EXPECTATION AGAINST THE OTHER TO TRIAL OR
ADJUDICATION BY A JURY OF ANY CLAIM, CAUSE OR ACTION ARISING WITH RESPECT TO THE
RSUS OR HEREUNDER, OR THE RIGHTS, DUTIES OR LIABILITIES CREATED HEREBY.
15.    Agreement Severable. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
16.    Governing Law and Venue. The laws of the State of Delaware (other than
its choice of law provisions) shall govern this Agreement and its
interpretation. For purposes of litigating any dispute that arises with respect
to the RSUs, this Agreement or the Plan, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware, and agree that such
litigation shall be conducted in the courts of New Castle County, or the United
States Federal court for the District of Delaware, and no other courts; and
waive, to the fullest extent permitted by law, any objection that the laying of
the venue of any legal or equitable proceedings related to, concerning or
arising from such dispute which is brought in any such court is improper or that
such proceedings have been brought in an inconvenient forum. Any claim under the
Plan, this Agreement or RSUs must be commenced by the Participant within twelve
(12) months of the earliest date on which the Participant’s claim first arises,
or the Participant’s cause of action accrues, or such claim will be deemed
waived by the Participant.





--------------------------------------------------------------------------------





17.    Nature of RSUs. In accepting the RSUs, the Participant acknowledges and
agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    the award of RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future awards of RSUs or
benefits in lieu of RSUs, even if RSUs have been awarded repeatedly in the past;
(c)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(d)    Participant’s participation in the Plan is voluntary;
(e)    the award of RSUs and any Shares acquired under the Plan, and the income
from and value of same, are not intended to replace or supplement any pension
rights or compensation;
(f)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(g)    the value of the Shares acquired upon vesting/settlement of the RSUs may
increase or decrease in value;
(h)    in consideration of the award of RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or from any
diminution in value of the RSUs or the Shares upon vesting of the RSUs resulting
from termination of the Participant’s continuous service with the Company or any
Subsidiary (for any reason whatsoever and whether or not in breach of applicable
labor laws of the jurisdiction where the Participant is employed or the terms of
the Participant’s employment agreement, if any) and in consideration of the
grant of the RSUs, the Participant agrees not to institute any claim against the
Company or any Subsidiary; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing the
Agreement/electronically accepting the Agreement, Participant shall be deemed to
have irrevocably waived the Participant’s entitlement to pursue or seek remedy
for any such claim;
(i)    neither the Company, nor any other Eligible Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Participant's local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to the settlement of the RSUs or
the subsequent sale of any Shares acquired upon vesting; and
(j)     unless otherwise agreed with the Company in writing, the RSUs, the
underlying Shares and the income from and value of same are not granted as
consideration for, or in connection with, any service Participant may provide as
a director of a Subsidiary or affiliate.
18.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
19.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.
20.    Insider Trading/Market Abuse Laws. By accepting the RSUs, the Participant
acknowledges that the Participant is bound by all the terms and conditions of
any Company insider trading policy as may be in effect from time to time. The
Participant further acknowledges that, depending on the Participant's country,
the Participant may be or may become subject to insider trading restrictions
and/or market abuse laws, which may affect the Participant’s ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., RSUs) or
rights linked to the value of Shares under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the applicable jurisdictions). Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders the
Participant placed before the Participant possessed inside information.
Furthermore, the Participant could be prohibited from (i) disclosing the inside
information to any third party, which may include fellow employees and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any Company insider trading policy
as may be in effect from time to time. The Participant acknowledges that it is
the Participant’s personal responsibility to comply with any applicable
restrictions, and the Participant should speak to his or her personal advisor on
this matter.





--------------------------------------------------------------------------------





21.    Legal and Tax Compliance; Cooperation. If the Participant resides or is
employed outside of the United States, the Participant agrees, as a condition of
the grant of the RSUs, to repatriate all payments attributable to the Shares
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of Shares acquired pursuant to the RSUs)
if required by and in accordance with local foreign exchange rules and
regulations in the Participant 's country of residence (and country of
employment, if different). In addition, the Participant also agrees to take any
and all actions, and consent to any and all actions taken by the Company and its
Eligible Subsidiaries, as may be required to allow the Company and its Eligible
Subsidiaries to comply with local laws, rules and regulations in the
Participant's country of residence (and country of employment, if different).
Finally, the Participant agrees to take any and all actions as may be required
to comply with the Participant's personal legal and tax obligations under local
laws, rules and regulations in the Participant 's country of residence (and
country of employment, if different).
22.    Private Offering. The grant of the RSUs is not intended to be a public
offering of securities in the Participant's country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities with
respect to the grant of the RSUs (unless otherwise required under local law). No
employee of the Company is permitted to advise the Participant on whether the
Participant should acquire Shares under the Plan or provide the Participant with
any legal, tax or financial advice with respect to the grant of the RSUs.
Investment in Shares involves a degree of risk. Before deciding to acquire
Shares pursuant to the RSUs, the Participant should carefully consider all risk
factors and tax considerations relevant to the acquisition of Shares under the
Plan or the disposition of them. Further, the Participant should carefully
review all of the materials related to the RSUs and the Plan, and the
Participant should consult with the Participant's personal legal, tax and
financial advisors for professional advice in relation to the Participant's
personal circumstances.
23.    Foreign Asset/Account Reporting Requirements and Exchange Controls. The
Participant's country may have certain foreign asset/ account reporting
requirements and exchange controls which may affect the Participant's ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including any dividends paid on Shares, sale proceeds resulting from the
sale of Shares acquired under the Plan) in a brokerage or bank account outside
the Participant's country. The Participant may be required to report such
accounts, assets, or transactions to the tax or other authorities in the
Participant's country. The Participant may be required to repatriate sale
proceeds or other funds received as a result of the Participant's participation
in the Plan to the Participant's country through a designated bank or broker
within a certain time after receipt. The Participant acknowledges that it is the
Participant's responsibility to be compliant with such regulations and the
Participant should consult his or her personal legal advisor for any details.
24.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant's participation in the Plan, on the
RSUs and on any Shares subject to the RSUs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons and provided
the imposition of the term or condition will not result in any adverse
accounting expense to the Company, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
25.    Recoupment. The RSUs granted pursuant to this Agreement are subject to
the terms of the Danaher Corporation Recoupment Policy in the form approved by
the Committee from time to time (including any successor thereto, the “Policy”)
if and to the extent such Policy by its terms applies to the RSUs, and to the
terms required by applicable law; and the terms of the Policy and such
applicable law are incorporated by reference herein and made a part hereof. For
purposes of the foregoing, the Participant expressly and explicitly authorizes
the Company to issue instructions, on the Participant's behalf, to any brokerage
firm and/or third party administrator engaged by the Company to hold the
Participant's Shares and other amounts acquired pursuant to the Participant's
RSUs, to re-convey, transfer or otherwise return such Shares and/or other
amounts to the Company upon the Company's enforcement of the Policy. To the
extent that the Agreement and the Policy conflict, the terms of the Policy shall
prevail.
26.    Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to the Participant regarding
certain events relating to awards that the Participant may have received or may
in the future receive under the Plan, such as notices reminding the Participant
of the vesting or expiration date of certain awards. The Participant
acknowledges and agrees that (1) the Company has no obligation (whether pursuant
to this Agreement or otherwise) to provide any such notices; (2) to the extent
the Company does provide any such notices to the Participant the Company does
not thereby assume any obligation to provide any such notices or other notices;
and (3) the Company, its Subsidiaries and the third party stock plan
administrator have no liability for, and the Participant has no right whatsoever
(whether pursuant to this Agreement or otherwise) to make any claim against the
Company, any of its Subsidiaries or the third party stock plan administrator
based on any allegations of, damages or harm suffered by the Participant as a
result of the Company’s failure to provide any such notices or the Participant’s
failure to receive any such notices. The Participant further agrees to notify
the Company upon any change in his or her residence address.





--------------------------------------------------------------------------------





27.    Limitations on Liability. Notwithstanding any other provisions of the
Plan or this Agreement, no individual acting as a director, employee, or agent
of the Company or any of its Subsidiaries will be liable to the Participant or
the Participant’s spouse, beneficiary, or any other person or entity for any
claim, loss, liability, or expense incurred in connection with the Plan, nor
will such individual be personally liable because of any contract or other
instrument he or she executes in such other capacity. No member of the Board or
of the Committee will be liable for any action or determination (including, but
limited to, any decision not to act) made in good faith with respect to the Plan
or any RSUs.
28.    Consent and Agreement With Respect to Plans. The Participant (a)
acknowledges that the Plan and the prospectus relating thereto are available to
the Participant on the website maintained by the Company’s third party stock
plan administrator; (b) represents that he or she has read and is familiar with
the terms and provisions thereof, has had an opportunity to obtain the advice of
counsel of his or her choice prior to executing this Agreement and fully
understands all provisions of the Agreement and the Plan; (c) accepts these RSUs
subject to all of the terms and provisions thereof; (d) consents and agrees to
all amendments that have been made to the Plan since it was adopted in 2007 (and
for the avoidance of doubt consents and agrees to each amended term reflected in
the Plan as in effect on the date of this Agreement), and consents and agrees
that all options and restricted stock units, if any, held by the Participant
that were previously granted under the Plan as it has existed from time to time
are now governed by the Plan as in effect on the date of this Agreement (except
to the extent the Committee has expressly provided that a particular Plan
amendment does not apply retroactively); and (e) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.









--------------------------------------------------------------------------------





[If the Agreement is signed in paper form, complete and execute the following:]
PARTICIPANT
 
DANAHER CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
Print Name
 
Print Name
 
 
 
 
 
Title
 
 
 
Residence Address
 
 






